Citation Nr: 9933050	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-39 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of injuries to his 
head, hands, and back.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
February 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1990 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
compensation for residuals of injuries to his head, hands, 
and back under 38 U.S.C.A. § 1151 (West 1991).


FINDINGS OF FACT

1.  Competent evidence attributing bulging discs at L3, -L4, 
L4-L5, and L5-S1, degenerative joint disease of the dorsal 
spine, and degenerative joint disease of the right hand to 
hospitalization at a VA medical facility has not been 
presented.

2.  Competent evidence of residuals of a head injury is not 
of record.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of injuries to his 
head, hands, and back.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he slipped and fell while 
hospitalized at a VA facility and injured his head, hands, 
and back.

The appellant was hospitalized at a VA facility form March 
1990 to June 1990.  In a VA inpatient treatment report, dated 
March 29, 1990, it was noted that the appellant reported that 
he had fallen down and hit his arms, head, and back.  It was 
noted that the appellant was alert, coherent, and well 
oriented in three spheres.  In a separate treatment report 
from that day, the VA examiner stated that physical 
examination of the appellant revealed no evidence of trauma 
and that skull series were ordered.  A skull series taken at 
that time was negative.  

In the VA hospitalization summary report, the VA examiner 
noted that the appellant had developed ulceration of his 
third finger and that because the appellant had diabetes 
mellitus, there was a possibility of infection.  The VA 
examiner stated that the appellant later showed cellulitis in 
his third finger secondary to the ulceration due to finger 
ring being too tight.  The appellant's cellulitis responded 
to medication.  The VA examiner stated that x-rays taken of 
the appellant's lumbosacral spine in April 1990 revealed 
bulging discs at L3-L4, L4-L5, and L5-S1.

In a February 1991 VA outpatient treatment report, the VA 
examiner noted that the appellant had received physical 
therapy following a fall in 1990 at a VA hospital.  The VA 
examiner stated that the appellant was using a corset for his 
back pain and that he had cervical, dorsal, and lumbar pain.  
The VA examiner stated that the appellant had multiple 
somatic complaints and that the appellant's physical 
examination was not only unremarkable, but unchanged since 
September 1990.

In an April 1991 statement, a friend of the appellant's who 
was at the VA facility when the incident occurred stated that 
he had seen the VA employee drop food from a tray and not 
clean it up, which layed on the floor for about half an hour 
before the appellant came out and slipped and fell.  He 
stated that with the aid of other people, they were able to 
lift the appellant and afford him medical attention.

The appellant had an RO hearing in October 1991.  The 
appellant stated that while hospitalized at a VA facility, 
was walking down a corridor and slipped and fell on some 
applesauce.  He stated that he fell against the wall and hit 
his tailbone, the back of his head, and his hands.  He stated 
that he was wearing a ring, which was damaged from the fall.  
The appellant stated that he lost consciousness and that he 
was taken to the nurses' office.  He stated that he had been 
in a wheelchair since the incident.  The appellant stated 
that after the fall, they took x-rays of his head and back.

He stated that he was not any better now than he was right 
after the fall; in fact, he stated that he was worse.  The 
appellant stated that hitting his tailbone had prevented him 
from being able to walk well.  He stated that hitting his 
head has caused him headaches and numbness in his head.  He 
stated that his hands would become weak and that he had to 
use creams on them to prevent that.  The appellant stated 
that he was given antibiotics for his hands right after the 
fall because they were so swollen.  He stated that he 
developed a fungus on his fingers due to the fall because he 
was wearing a ring on his finger that bent when he fell and 
caused the fungus.  The appellant's representative stated 
that there was gross negligence on the VA's part in failing 
to clean up the applesauce.

The appellant underwent a VA examination in June 1994.  The 
VA examiner stated that he had examined the appellant.  He 
noted that he had reviewed the appellant's VA medical 
records.  The VA examiner stated that skull series taken in 
March 1990 and June 1990 were negative.  Examination of the 
appellant's neck revealed full range of motion and no 
evidence of paravertebral muscle spasm.  Examination of the 
upper extremities revealed that the third finger on the right 
hand had full range of motion.  There was no evidence of 
edema, atrophy, or contractures.  There was no cellulitis and 
no scar.  Examination of the back revealed normal physiologic 
back curvature.  There was no evidence of paravertebral 
muscle spasm.  Flexion was 90 degrees "with ease."  
Straight leg raising and Patrick's sign were negative 
sitting.  Examination of the lower extremities revealed no 
evidence of edema, atrophy, or contractures.  He had full 
range of motion of the hips, knees, and feet.  Physiologic 
deep tendon reflexes revealed no abnormal reflexes.  Sensory 
examination was intact.  X-rays revealed degenerative joint 
disease of the dorsal spine and the right hand.

The VA examiner made the following determination:

Orthop[]edic physical examination today 
is within normal limits.  The patient 
claims the inability to walk; however, 
there is no loss of reflexes in the lower 
extremities, straight leg raising and 
Patrick's sign are negative.  There is no 
loss of sensation; there is full range of 
motion, knees, ankles, and feet; there is 
no muscle atrophy in the lower 
extremities.  The right hand has full 
range of motion; specifically, the third 
finger shows no stigmata from the 
previous cellulitic process, which, 
according to the patient, was caused by a 
deformity in a ring which he had been 
using at the time of the accident.  The 
cellulitic process has resolved 
completely; leaving no sequelae. . . .

At this time, I can not find permanent 
impairment which I can, with medical 
certainty, attribute to the incident 
which allegedly took place at Veterans 
Administration Hospital on March 29, 
1990.

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court") invalidated 38 C.F.R. § 3.358 (c)(3) (1990), one of 
the enabling regulations under 38 U.S.C.A. § 1151 (formerly 
38 U.S.C.A. § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The Court's decision was 
appealed to both the United States Court of Appeals for the 
Federal Circuit and the Supreme Court.  Both affirmed the 
decision.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of VA (the Secretary) sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358.

The provisions of 38 U.S.C.A. § 1151 (West 1991) provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (1998) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation is not warranted for the continuance or natural 
progress of a disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.

Section 1151 was amended, effective October 1996.  The 
amendment reinstituted a requirement of fault for recovery 
under the provisions of 38 U.S.C.A. § 1151.  In a precedent 
opinion dated December 31, 1997, the Acting General Counsel 
of VA concluded that the term "all claims for benefits under 
38 U.S.C. § 1151, which governs benefits for persons disabled 
by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 
40-97 (December 31, 1997).  The appellant's claim for 
compensation under 38 U.S.C.A. § 1151 was filed in August 
1990 and thus will be considered under the law and regulation 
that do not require fault on behalf of VA.  Additionally, in 
a General Counsel opinion, which was issued prior to the 
December 1997 opinion, the Office of General Counsel 
determined that compensation under 38 U.S.C.A. § 1151 for 
injuries suffered "as a result of . . . hospitalization" 
was not limited to injuries resulting from the provision of 
hospital care and treatment, but may encompass injuries 
resulting from the risks created by any circumstances or 
incidents of hospitalization.  VAOPGCPREC 7-97 (January 29, 
1997).

Prior to reaching a determination on the merits of the claim, 
the Board notes that 38 U.S.C.A. § 5107(a) requires that a 
well-grounded claim be submitted.  In making a claim, the 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Considering compensation under § 1151 differs from that of a 
claim for service connection in that the claimant is not 
alleging that the current disability was incurred or 
aggravated in service.  Rather, in these circumstances, the 
claimant is alleging that he incurred a disability from VA 
hospitalization or medical or surgical treatment at a VA 
facility which caused or aggravated an injury.  Regardless of 
the difference, the Court has held that a well-grounded claim 
for compensation under 38 U.S.C.A. § 1151 parallels those 
generally set forth for establishing other service connection 
claims.  Jones v. West, 12 Vet. App. 460, 463 (1999).  The 
Court determined that a well-grounded claim for compensation 
under 38 U.S.C.A. § 1151 entails the following:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Id. at 463-64 (citations omitted).

As stated above, the appellant alleges that he incurred 
disabilities when he slipped and fell on applesauce.  

After having reviewed the evidence of record, the Board finds 
that the appellant has not brought forth evidence of a well-
grounded claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of injuries to his head, hands, and back.  See 
Jones, supra.  The appellant has brought forth evidence that 
he has degenerative joint disease of his right hand, 
degenerative joint disease of his dorsal spine, and bulging 
discs at L3, L4, L4-L5, and L5-S1.  However, the appellant 
has not brought forth competent evidence that the current 
degenerative joint disease of his right hand, degenerative 
joint disease of his dorsal spine, and bulging discs at L3-
L4, L4-L5, and L5-S1 are related to VA hospitalization or 
medical or surgical treatment at a VA facility which caused 
or aggravated an injury.  In fact, there is negative 
evidence.  The appellant was examined in June 1994.  The VA 
examiner reviewed the VA medical records during the 
appellant's hospitalization from March 1990 to June 1990.  He 
had an opportunity to examine the appellant and determined 
that he could not find permanent impairment which he could, 
with medical certainty, attribute to the March 1990 fall at 
the VA hospital.  Thus, the appellant's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for residuals of injuries to his hands, and back is not 
well grounded, as he has not brought forth competent evidence 
between the injury he sustained in March 1990 and the current 
diagnoses related to his back and hands.  See Jones, supra.

There is no evidence, other than the appellant's contentions, 
that shows a relationship (either etiological or causal 
origin, or aggravation) between the appellant's diagnoses of 
degenerative joint disease of his right hand, degenerative 
joint disease of his dorsal spine, and bulging discs at L3-
L4, L4-L5, and L5-S1 are related to a fall that he had while 
in a VA hospital.  Lay assertions of medical diagnoses or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  See Espiritu v. Derwinski, 4 
Vet. App. 492, 494 (1992); see also Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995) (en banc).

Additionally, the appellant has not brought forth evidence of 
a current disability related to his head injury.  Skull 
series taken in March 1990 and June 1990 were negative.  When 
examined in June 1994, the VA examiner did not enter a 
diagnosis related to the appellant's head injury.  The Court 
has stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Because there is no evidence of a current and 
competent diagnosis of residuals of a head injury, the Board 
must deny the appellant's claim for compensation under 
38 U.S.C.A. § 1151 for residuals of a head injury is not well 
grounded.  Id.; Jones, supra; see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995) aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table).  Although the appellant has stated 
that he thinks that he has residuals of a head injury, which 
consist of headaches, he is a layman and his opinion is not 
competent to made such a diagnosis.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu, 2 Vet. App. at 494.  
The appellant's own, unsupported opinion does not give rise 
to a well-grounded claim.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim when it is 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette, supra.  Here, the RO fulfilled its obligation 
under section 5103(a) in the issuance of a statement of the 
case in December 1991 and subsequent supplemental statements 
of the case.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just 
what it states, a duty to assist, not a duty to prove a 
claim).

Although the RO did not specifically state that it denied the 
appellant's claim for compensation under 38 U.S.C.A. § 1151 
on the basis that it was not well grounded, the Board 
concludes that this was harmless.  See Edenfield, 8 Vet. App. 
at 390 (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to the issue on a different legal basis than the RO did.  
When the Board, in a decision, addresses a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by this decision.  It has considered the 
same law and regulations and merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of a well-grounded claim.  The result is the 
same.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for residuals of injuries to his head, hands, and back 
is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

